Citation Nr: 1716779	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran had active duty from December 1964 to December 1966.  He was awarded the Purple Heart medal as the result of injuries sustained during service in Vietnam. 
This matter comes before Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a timely Notice of Disagreement in August 2011 and a Statement of the Case was issued in September 2012. 

The Veteran filed a timely VA Form 9 in October 2012.  In June 2015 the Board remanded this claim for further development.  When this claim was last before the Board in June 2015, the issue of entitlement to service connection for tinnitus was on appeal.  This claim was granted by the Agency of Original Jurisdiction (AOJ) in an April 2016 rating decision.  The Veteran has not appealed this decision, and the claim is not before the Board.

For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth by the June 2015 remand. Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, another remand is necessary to afford the Veteran every possible consideration. 

The Board's June 2015 remand directed the AOJ to schedule a new audiological examination and obtain a medical opinion which addressed, in part, whether the Veteran's bilateral hearing loss began during service or was the result of some incident of active duty, to include exposure to excessive noise while serving in combat in Vietnam.  The remand further directed the examiner to specifically consider the Veteran's competent and credible account of in-service acoustic trauma and provide a detailed report with complete rationales for all opinions and conclusions that did not solely rely on the absence of documented in-service complaints of hearing or lack of hearing loss on the Veteran's separation examination. 

The October 2015 VA examination and March 2016 medical opinion provided by the examiner did not provide the requested rationales.  The examiner did not address the Veteran's competent lay statements regarding acoustic trauma experience in-service and made no mention of whether the bilateral hearing loss was the result of exposure to excessive noise as experienced in combat in Vietnam.  Additionally, the examiner appeared to solely base his/her opinion on the lack of hearing loss at separation. 

Therefore, the Board finds that October 2015 VA examination and March 2016 medical opinion did not substantially comply with the terms of the June 2015 remand.  Stegall v. West, 11 Vet. App. at 270-71.  The Court held in Stegall that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand order.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's bilateral hearing loss claim.

2. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's October 2015 examination.  The record and a copy of this Remand must be made available to the examiner.  If the October 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his credible accounts of in-service acoustic trauma as a result of artillery, machine gun, and mortar fire and other explosions.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any documented complaints of hearing loss and/or the lack of hearing loss on the Veteran's separation examination. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3. Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






